NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 4 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES HOCKING,                                No.    18-55112

                Plaintiff-Appellant,            D.C. No. 5:16-cv-02611-AS

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Alka Sagar, Magistrate Judge, Presiding

                          Submitted December 30, 2020**

Before:      Goodwin, Canby, and Leavy, Circuit Judges.

      Charles Hocking appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Hocking’s application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, see Berry v. Astrue, 622 F.3d 1228,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1231 (9th Cir. 2010), and we affirm.

      Hocking contends that the administrative law judge (“ALJ”) failed to resolve

a “facial conflict” between the Vocational Expert’s (“VE”) testimony and the

Occupational Outlook Handbook (“OOH”). Hocking, who was represented by

counsel, did not raise this argument before the ALJ, raising the issue of the conflict

for the first time before the district court. By failing to raise before the ALJ the

issue that the VE’s occupational-requirements opinion might be unreliable because

it conflicted with the OOH data, Hocking forfeited his argument. See Shaibi v.

Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2017); Meanel v. Apfel, 172 F.3d 1111,

1115 (9th Cir. 1999) (“when claimants are represented by counsel, they must raise

all issues and evidence at their administrative hearings in order to preserve them on

appeal”).

      Hocking contends that because the OOH is subject to administrative notice

under 20 C.F.R. § 404.1566(d), the ALJ had to consider the OOH sua sponte. We

rejected this argument in Shaibi v. Berryhill, 883 F.3d at 1109-10 & n.6. That

Shaibi did so in the context of considering the number of jobs in the economy

rather than training or educational requirements for particular jobs does not

distinguish its reasoning or its holding.

      A claimant’s forfeiture of an issue will be excused only when necessary to

avoid a manifest injustice. Meanel, 172 F.3d at 1115. Hocking has made no such


                                            2                                    18-55112
showing.

     AFFIRMED.




                 3   18-55112